DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-26 are pending:
		Claims 1-26 are rejected.
		Claims 1, 15, 19-20, 22-23 & 25-26 are amended. 
Response to Amendments
Amendments filed 05/19/2021 have been entered. Amendments overcome claims objections and §112 rejections previously set forth in non-final Office Action mailed 11/19/2020.
Amendments do not overcome §103 rejections for claims 1-25.
Amendments have necessitated new grounds of rejection using prior art of record for claim 26 and have necessitated new claim objections. 
Response to Arguments
Arguments filed 05/19/2021 have been entered. Arguments were fully considered. 
On page 7 of Applicant’s arguments, Applicant argues that:
In order to establish a prima facie case of obviousness under 35 U.S.C. § 103, all of the claim limitations of the rejected claims must be described or suggested by the cited documents. Applicants respectfully submit that the cited documents do not meet this criterion with regards to the features of claim 1 at least by virtue of the amendments thereto contained in this Amendment. In particular, Applicants submit that neither Rising nor Delange, taken singly or in combination, describes or suggests at least, "[a] swarf removal apparatus for removing magnetically active particles from a fluid received from a wellbore, the apparatus comprising ... at least one vessel for receiving a fluid from a wellbore," as recited by amended claim 1, nor has the Examiner provided any evidence to the contrary.

Also, Applicants respectfully submit that it would not be obvious to modify the apparatus of either Rising or Delange to comprise "at least 

	This argument is not persuasive because the limitation of "[a] swarf removal apparatus for removing magnetically active particles from a fluid received from a wellbore, the apparatus comprising ... at least one vessel for receiving a fluid from a wellbore," as recited by amended claim 1 is recited as an intended use and the apparatus of Rising as modified by Delange is capable of performing the intended use specifically because the fluid of Rising comprises magnetically active or ferrous particles (Rising, see C4/L8-11). 
	 Regarding apparatus claims 1-25, The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
	Therefore claim 1 is rejected for being obvious over Rising in view of Delange. Dependent claims are hereby rejected due to dependency from rejected claim 1. 

On page 8 of Applicant’s arguments, Applicant argues that:
Amended claim 26 includes similar limitations to those discussed above with regard to amended claim 1, and therefore, is patentable for the reasons stated above with regard to amended claim 1. Claims 2-25 

	This argument is not persuasive because Williamson teaches a method by introducing fluid received from wellbore (“a method and apparatus for removing metallic mater…from a flow stream of circulating oil well fluid”) (see ¶5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rising (as modified by Delange) by introducing a fluid received from a wellbore as taught by Williamson because it is obvious to utilize a fluid that contains ferrous (iron) particles (Rising, “ferrous particles are removed”, see C2/L8-12; Williamson, “removing metallic matter…iron, iron oxide” see ¶5) therefore one of ordinary skill in the art would have an expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).
	Therefore claim 26 is rejected for being obvious over Rising in view of Delange and further in view of Williamson. 
Claim Objections
Claims 1-25 are objected to because of the following informalities:  
	Claim 1 recites “receiving a fluid from a wellbore” in line 3, consider rephrasing to – receiving a fluid from the wellbore – since there is antecedent basis for “wellbore”. Dependent claims are hereby objected to due to dependency from objected claim 1. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a secondary means for removing particles from a fluid” in claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-20 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rising (USPN 5,571,408) in view of Delange (USPN 2016/0332167).
	Regarding claim 1, Rising teaches a swarf removal apparatus for removing magnetically active particles from a fluid (see Entire Abstract) received from a wellbore (“received from a wellbore” is recited as an intended use), the apparatus comprising: at least one vessel (Fig. 2 shows a vessel comprising chute 10); see C5/L53-64) for receiving a fluid from a wellbore (“for receiving...from a wellbore” is recited as an intended use, the apparatus of Rising is capable of performing the intended use since it utilizes fluid comprising magnetically active or ferrous particles) (see C4/L8-11) comprising magnetically active or ferrous particles (see C4/L8-11 teaches remove ground ferrous material); and at least one magnet (Fig. 2, magnet 18; see C4/L12-20) to produce a magnetic field within the vessel to act on the magnetically active or 
	Rising does not teach an electromagnet operable to produce a magnetic field. 
	Delange teaches a magnetic field system (see Entire Abstract) comprising an electromagnet operable to produce a magnetic field (see ¶11 teaches magnets…consisting of permanent magnets, electromagnets and a combination thereof & ¶53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Rising with the electromagnets of Delange because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in suitable magnetic field (Delange, see ¶11) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 	

	Regarding claim 8, Rising and Delange teach the apparatus according to claim 1, wherein the at least one electromagnet is located below the at least one vessel (Rising, Fig. 2 shows magnet 18 located below vessel therefore Rising as modified by Delange teach the claimed invention of “the at least one electromagnet is located below the at least one vessel”).

	Regarding claim 9, Rising and Delange teach the apparatus according to claim 1, wherein the at least one vessel is partially located inside the magnetic field (Rising, Fig. 2 shows magnet 18 located below vessel therefore Rising as modified by Delange teach the claimed invention of “the at least one vessel is partially located inside the magnetic field” because the entire filter chute becomes statured in entire magnetic force of the magnets; Rising see C4/L55-56).



	Regarding claim 11, Rising and Delange teach the apparatus according to claim 1, wherein the apparatus comprises a support structure for supporting the vessel (Rising, Fig. 2, support structure 52 and 54 (Fig. 2, tray 52 and stainless steel table 54); see C5/L53-55).

	Regarding claim 12, Rising and Delange teach the apparatus according to claim 11, wherein the support structure is permanently installed in the apparatus (Rising, see C5/L65-C6/L9 teaches stainless steel table…when in operating position, the wheels…lock into place (permanently installed)). See In reDulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).

	Regarding claim 13, Rising and Delange teach the apparatus according to claim 11, wherein the electromagnet forms part of the support structure (Rising, Fig. 6 shows magnet 18 forms part of the support structure because said magnets provide a foundation for the filter chute in addition to the tray and stainless steel table therefore, Rising as modified by Delange teach the claimed invention of “the electromagnet forms part of the support structure”). 

	Regarding claim 14, Rising and Delange teach the apparatus according to claim 1, comprising a secondary means for removing particles from a fluid (Rising, Figs. 4-5 show secondary means 14 (Figs. 4-5, filter 14); see C6/L10-19).



	Regarding claim 16, Rising and Delange teach the apparatus according to claim 1, wherein the vessel comprises a base and at least one side wall protruding from the base (Rising, Figs. 1 & 4 show vessel having base (bottom) and at least one side wall (a pair of opposing sidewalls) and additional sidewalls 40, 42 (Figs. 1 & 4, side end plates 40, 42); see C5/L27-30 & C6/L50-55).

	Regarding claim 17, Rising and Delange teach the apparatus according to claim 16, wherein the vessel comprises four side walls (Rising, the pair of opposing sidewalls of filter chute and side end plates 40, 42 shown in Fig. 1 comprises four side walls).

	Regarding claim 18, Rising and Delange teach the apparatus according to claim 16, wherein at least one side wall of the vessel is removable (see C5/L27-31 teaches side end plates are also held in place by magnets; see C6/L1-5 teaches to remove…by lifting them free from the magnetic field).

	Regarding claim 19, Rising and Delange teach the apparatus according to claim 16, wherein the vessel defines a fluid inlet on a side wall of the vessel (Rising, Fig. 1 shows vessel defines fluid inlet on a side wall 26 (Fig. 1, baffle 26) of the vessel; see C5/L8-23).

	Regarding claim 20, Rising and Delange teach the apparatus according to claim 16, wherein the vessel defines a fluid outlet on a side wall of the vessel (Rising, Fig. 1 shows vessel defines the fluid outlet on a sidewall (side end plate 40); see C5/L40-43).


	Regarding claim 23, Rising and Delange teach the apparatus according to claim 1, wherein the at least one vessel comprises steel material (Rising, see C5/L53-56 teaches stainless steel tray).

Claims 2-7, 21 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rising (USPN 5,571,408) in view of Delange (USPN 2016/0332167) and further in view of Williamson (US 2011/0186523). 
	Regarding claim 2, Rising and Delange teach the apparatus according to claim 1.
	The previous combination of Rising and Delange do not teach comprising at least two vessels. 
	Williamson teaches an apparatus for removing metallic matter (see Entire Abstract) comprising at least two vessels (Fig. 6 shows at least two vessels 34 & 35 (Fig. 6, sections 34 & 35); see ¶39 magnets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Rising by duplicating the apparatus of Rising (as modified by Delange) such that the apparatus of Rising comprises at least two vessels, wherein the at least two vessel comprise separate magnets, the at least two vessel are located side-by-side and the at least two vessels are at the same vertical elevation as taught by Williamson because an additional magnetic treating vessel will provide the benefit of a back-up unit while the other unit is being serviced (Williamson, see Abstract, lines 10-14).



	Regarding claim 4, Rising, Delange and Williamson teach the apparatus according to 
claim 3.
	The limitation of “wherein each of the separate electromagnets are operable at the same time” is recited a process/method limitation and the electromagnet device of Rising (as modified by Delange and Williamson) is capable of performing said process/method limitation by evidence of Holland (US 2016/0031731). Holland teaches an apparatus for conditioning fluids (see Entire Abstract) wherein each of the separate electromagnets (Fig. 4a shows separate coils 33, 34, 37, 38 (electromagnets) having conductor leads 33a, 33b, 34a, 34b, 37a, 37b, 38a, 38b) are operable at the same time (see ¶141 teaches conductor leads…may be operably connected separately and/or in combination to at least one supply of electrical power).

	Regarding claim 5, Rising, Delange and Williamson teach the apparatus according to 
claim 3.
	The limitation of “wherein each of the separate electromagnets are operable alternately” is recited a process/method limitation and the electromagnet device of Rising (as modified by Delange and Williamson) is capable of performing said process/method limitation by evidence of Holland (US 2016/0031731).Holland teaches an apparatus for conditioning fluids (see Entire Abstract) wherein each of the separate electromagnets (Fig. 4a shows separate coils 33, 34, 37, 38 (electromagnets) wherein each of the separate electromagnets are operable alternately (see ¶70 teaches a first supply of electrical power and a second supply of electrical power may be 

	Regarding claim 6, Rising, Delange and Williamson teach apparatus according to claim 2, wherein the at least two vessels are located side-by-side (Williamson, Fig. 1 shows vessels 34 & 35 located side-by-side). 

	Regarding claim 7, Rising, Delange and Williamson teach apparatus according to claim 2, wherein the at least two vessels are located at the same vertical elevation (Williamson, Fig. 6 shows sections 34 & 35 at the same vertical elevation).

	Regarding claim 21, Rising and Delange teach the apparatus according to claim 1.
	The previous combination of Rising and Delange do not teach comprising a bypass arrangement.
	Williamson teaches an apparatus for removing metallic matter (see Entire Abstract) comprising a bypass arrangement (Fig. 6 shows bypass flow line 22; see ¶41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Rising by incorporating the bypass arrangement of Williamson such that the deburring machine is bypassed to recirculate material back to the filter chute because it would be beneficial to treat again (Williamson, see ¶41) particularly in the event a filter accumulates too much debris and becomes clogged (Rising, see C5/L1-7).  

	Regarding claim 26, Rising teaches a method for operating a swarf removal apparatus for removing magnetically active or ferrous particles (see Entire Abstract), the method comprising: introducing a fluid received from a deburring machine (see C1/L5-11) containing swarf (see C4/L60-C5/L7 & C5/L24-26 teaches sludge (also referred to as “swarf”)) into at least one vessel 
	Rising does not teach operating an electromagnet to produce a magnetic field; and received from a wellbore. 
	Delange teaches a magnetic field system (see Entire Abstract) comprising an electromagnet operable to produce a magnetic field (see ¶11 teaches magnets…consisting of permanent magnets, electromagnets and a combination thereof & ¶53). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the magnets of Rising with the electromagnets of Delange because the simple substitution of one known magnet means with another known electromagnet means obviously resulting in suitable magnetic field (Delange, see ¶11) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 	 
	The combination of Rising and Delange does not teach received from a wellbore. 
	Williamson teaches a method wherein fluid is received from a wellbore (“a method and apparatus for removing metallic mater…from a flow stream of circulating oil well fluid”) (see ¶5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rising (as modified by Delange) by introducing a fluid received from a wellbore as taught by Williamson because it is obvious to utilize a fluid that contains ferrous (iron) particles (Rising, “ferrous particles are removed”, see C2/L8-12; Williamson, “removing metallic matter…iron, iron oxide” see ¶5) therefore one of ordinary skill in See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rising (USPN 5,571,408) in view of Delange (USPN 2016/0332167) and further in view of Wakayama (USPN 6,596,076).
	Regarding claim 24, Rising and Delange teach the apparatus according to claim 1.
	The previous combination of Rising and Delange do not teach wherein the at least one vessel comprises a non-metal material.
	Wakayama teaches an apparatus for altering effects using magnetic fields (see Entire Abstract) wherein the at least one vessel comprises a plastic material (see C6/L1-5 teaches a container of…plastics).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the stainless steel material of Rising with plastic material of Wakayama because the simple substitution of one known stainless steel material means with another known plastic material means obviously resulting in a suitable material (Wakayama, C6/L1-5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 	
	
	Regarding claim 25, Rising and Delange teach the apparatus according to claim 1.
	The previous combination of Rising and Delange do not teach wherein the at least one vessel comprises a plastic material.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the stainless steel material of Rising with plastic material of Wakayama because the simple substitution of one known stainless steel material means with another known plastic material means obviously resulting in a suitable material (Wakayama, C6/L1-5) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778